Citation Nr: 1721310	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lung disability.  


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1974, including service in the Republic of Vietnam (Vietnam) during the Vietnam War (defined as January 9, 1962 to May 7, 1975).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the VA RO.

This appeal was previously before the Board in June 2015, when the Board remanded the Veteran's claim in order to obtain the Veteran's personnel records and to provide the Veteran with a VA examination.  Such records were obtained, and the Veteran received a VA examination in August 2015.  Under the circumstances, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a lung disability, to include chronic obstructive pulmonary disease (COPD) and pulmonary tuberculosis (TB), began during the Veteran's military service or was caused by his service.


CONCLUSION OF LAW

A lung disability, to include COPD and TB, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the instant case, a March 2011 letter provided the Veteran with all appropriate notification, and the Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  

The Veteran was provided with examinations addressing his claimed lung disability in August 2015.  The August 2015 examiner reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered an appropriate opinion consistent with the remainder of the evidence of record. The Board finds this opinion to be adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran requested a hearing before the Board in July 2013, but in December 2014, the Veteran indicated that he would be unable to travel to such a hearing.  Under the circumstances, the Board finds that the Veteran's hearing request has been withdrawn.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, a veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  The Veteran's lung diseases are not listed among the disorders that are entitled to presumptive service connection.  38 C.F.R. § 3.309(e) (2016).  Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's claimed lung disability is not entitled to presumptive service connection based on herbicide exposure.  

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), states that even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases, such as this one, that involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board will therefore analyze the possibility of entitlement to service connection for a lung disability on a direct basis.

Turning to the facts in this case, the evidence of record, as will be discussed in greater detail below, supports a finding that the Veteran has been diagnosed with inactive tuberculosis and chronic obstructive pulmonary disease (COPD).  The first Hickson element, medical evidence of a current disability, is met.

With respect to the second Hickson element, in-service disease or injury, the Veteran claims that he suffers from a lung disability as a result of his exposure to "chemicals, unknown gases, and many other unknown elements" in Vietnam during the Vietnam War.  The Veteran served in Vietnam during the Vietnam War; and, thus, as noted above, is presumed to have been exposed to herbicides.  The second Hickson element is therefore met as to an in-service injury.  

In sum, the Board acknowledges both that the Veteran has a current disability and that he was exposed to herbicides while serving in Vietnam.  However, for service connection to be warranted, a nexus, or a connection between the Veteran's current disability and his military service must be established by the evidence of record.  

Turning to a review of the evidence of record, in the Veteran's September 1974 separation examination, the Veteran's lungs and chest were noted to be normal.  In a September 1974 Report of Medical History, the Veteran denied experiencing tuberculosis, asthma, and shortness of breath.  The Veteran endorsed experiencing pain or pressure in his chest, and he stated that he had a cold but was otherwise in good health.  A notation from a clinician indicated that the Veteran's chest pain had been evaluated with no etiology found.

Following service, the medical evidence shows that the Veteran complained of symptoms such as chest congestion and coughing as early as September 2000, at which time the Veteran was diagnosed with acute bronchitis.  In a record from September 2003, the Veteran complained of a three-week history of coughing, right-sided chest pain, and shortness of breath.  The Veteran was diagnosed with COPD in January 2004, and he has received treatment for COPD symptoms since that time.  The Veteran was diagnosed with pulmonary tuberculosis in August 2007, and the Veteran received directly observed therapy for a year following this diagnosis, at which time therapy was discontinued.  The Veteran filed his claim of entitlement to service connection for a lung disability in February 2011.  

The Veteran underwent examinations addressing his lung disability in August 2015, at which time the examiner indicated that the Veteran had tuberculosis that became inactive in approximately 2008.  The Veteran had no residual findings, signs, or symptoms relating to tuberculosis.  The examiner additionally diagnosed the Veteran with COPD and noted that the Veteran reported experiencing problems breathing in service.  The Veteran had a smoking history of approximately 50-75 packs a year.

The examiner concluded that it was less likely than not that the Veteran's lung disability was incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran was diagnosed with COPD in 2002 or 2003, with episodes of bronchitis in 2001 that may have been early signs of COPD.  The Veteran was diagnosed with pulmonary tuberculosis in 2007.  

The examiner noted that the Veteran's separation physical showed a normal lung examination.  While the Veteran indicated at that time that he had pain or pressure in the chest, the examiner found that an isolated complaint of pain and pressure in the chest was insufficient to permit a differential diagnostic list, much
less a specific diagnosis.  Instead, the examiner noted that the complaint could refer to a variety of musculoskeletal, pulmonary, gastrointestinal, neurological, and traumatic diagnoses. 

The examiner found that there were no medical grounds to support an in-service onset of lung disease or other relationship between lung disease and service  Furthermore, the examiner found that, even if one were to assume that the Veteran's pain or pressure in the chest were the first symptoms of a chronic lung disability, then one would expect to observe a continuity and progression of signs and symptoms shortly after service.  Such a continuity and progression is not present in the Veteran's medical record.

The examiner was unaware of any known relationship between tuberculosis or COPD and herbicide exposure in Vietnam.  While a relationship between herbicides and COPD was reported in the literature, the examiner noted that the odds ratio of such a relationship was extremely low (1.05), which, the examiner found, argued against a relationship being "at least as likely as not."  A review of the medical literature did not otherwise reveal any other known relationships or any data to support the cited study.

To the extent that the Veteran believes that his lung disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a lung disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's lung disability is related to his service, the Board ultimately affords the objective medical evidence of record, particularly the August 2015 examination report, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the respiratory system, something that is not readily perceivable by the use of a person's senses.  

The Board concludes that the weight of the evidence is against service connection for a lung disability, and the claim is denied.  


ORDER

Service connection for a lung disability is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


